Citation Nr: 1744648	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  12-34 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for bilateral post-herpetic pain syndrome.

2.  Entitlement to an evaluation in excess of 10 percent for left sciatic nerve involvement associated with bilateral post-herpetic pain syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to March 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2017, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the proceedings has been associated with the record.

The Board observes that a September 2012 statement of the case incorrectly listed the issues as entitlement to ratings in excess of 10 percent for both right and left side post-herpetic syndrome.  However, the body of the statement of the case, clearly notes that a 10 percent disability evaluation had been assigned for the right side; however, a compensable evaluation for the left side was explicated denied.  Subsequent rating code sheets note that a 10 percent evaluation has been assigned for bilateral post-herpetic pain syndrome.  Accordingly, the issue on appeal is whether a rating in excess of 10 percent for bilateral post-herpetic pain syndrome.  In addressing this issue, the Board will consider whether assignment of separate compensable evaluations is warranted for each side.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In October 2011, the Veteran underwent his most recent VA examination to determine the severity of his service-connected left sciatic nerve involvement associated with bilateral post-herpetic pain syndrome and bilateral post-herpetic pain syndrome.  In April 2017, the Veteran testified that his service-connected disabilities had worsened since his last VA examination.  Specifically, in 2012, the Veteran was prescribed prosthetics which enabled him to walk.  Based upon the forgoing, a remand is necessary to afford the Veteran with a VA examination to determine the current severity of his service-connected left sciatic nerve involvement associated with bilateral post-herpetic pain syndrome and bilateral post-herpetic pain syndrome.

Accordingly, the case is REMANDED for the following actions:

1.  Update VA treatment records from all VA Medical Centers where the Veteran has received treatment, from the date last available in the electronic record to the present.

2.  Schedule the Veteran for a VA examination to determine the current severity of his left sciatic nerve involvement associated with bilateral post-herpetic pain syndrome and bilateral post-herpetic pain syndrome.

3.  After the above development has been completed, readjudicate the Veteran's claims.  If any benefit remains denied, issue the Veteran and his representative a supplemental statement of the case.  Afford him the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




